Citation Nr: 0621858	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for residuals of cold injury of the right lower 
extremity.

2.  Entitlement to an initial disability rating greater than 
20 percent for residuals of cold injury of the left lower 
extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran and his wife testified before the undersigned at 
a Travel Board hearing in May 2006.  A transcript of that 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's service-connected disabilities are evaluated 
under Diagnostic Code (Code) 7122, cold injury residuals.  
38 C.F.R. § 4.104 (2005).  Note (1) to Code 7122 specifies 
that complications such as peripheral neuropathy must be 
rated separately under the appropriate diagnostic code.  

The veteran underwent his sole VA examination in June 2004.  
Subsequent VA treatment records reflect worsening symptoms.  
Specifically, the veteran appears to have increased 
complaints related to peripheral neuropathy.  However, notes 
from the March 2006 VA neurology consultation indicate that 
the neuropathy was presumed to be associated with the 
residuals of cold injury, but was not confirmed.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  See also 38 C.F.R. 
§ 4.2 (if an examination report does not contain sufficient 
detail, it must be returned as inadequate for rating 
purposes).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Board 
finds that a remand is required in this case to secure a new 
examination that sufficiently assesses any current symptoms 
due to residuals of cold injury of the lower extremities.        

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for an appropriate examination, 
to include a neurology examination, if 
necessary, to determine the current 
severity of the residuals of cold injury 
of the right lower extremity and of the 
left lower extremity.  The examiner should 
follow all appropriate AMIE protocols and 
conduct any necessary test or study.  The 
examiner should specifically determine 
whether the veteran's peripheral 
neuropathy is a residual of his service-
connected cold injury.  If so, the 
examiner should determine what 
symptomatology is associated with the 
peripheral neuropathy.    

2.  Ensure proper completion of the 
requested development, the readjudicate 
the issues on appeal.  If either claim 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

